Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is concerned with object and character recognition in documents, and also teaches the use of machine learning in object recognition, both in general, and in documents containing cells, which may be carried out via neural network.  It is also known that a separate learning process is necessary for a tabular structure, as the recognition is different than tat for the text or object within the cellular/tabular structures. The prior art does not teach or fairly suggest, as a whole, using a machine learning algorithm of a processor to execute training operations that train a machine learning model, the training operations comprising: receiving a set of images of tabular data and a set of markup data corresponding respectively to the images of tabular data; training a first neural network to delineate the tabular data from the set of images into cells using the markup data, wherein training the first neural network comprises parsing a first image from the set of images to match a portion of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data, and updating one or more weights from the first neural network based on a structural accuracy computed by comparing the portion with the corresponding first markup data; and training a second neural network to determine content of the cells in the tabular data from the set of images using the markup data; receiving an input image containing a first tabular data without markup data indicative of a structure of the first tabular data; and generating an electronic output corresponding to the first tabular data by determining the structure of the first tabular data using the first neural network and extracting content of the first tabular data using the second neural network.  When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648